COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00274-CV


ELIZABETH A. FLACK-BATIE AND                                      APPELLANTS
LISA A. BATIE

                                        V.

JON HENNING AND ARDITH                                              APPELLEES
BECKLEY


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      In accordance with the parties’ signed agreement, entitled “Joint Motion

And Agreed Order For Dismissal,” we set aside without regard to the merits the

trial court=s judgment and remand this case to the trial court for rendition of

judgment in accordance with the agreement. See Tex. R. App. P. 42.1(a)(2)(B);

Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).

      1
       See Tex. R. App. P. 47.4.
     All pending motions are denied as moot.



                                               PER CURIAM



PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: February 10, 2011




                                 2